DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “hard” in claim 12 is a relative term which renders the claim indefinite. The term “hard” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8, 9, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeon et al. (US 2020/0075955).
Regarding claims 1, 3, 4, Jeon discloses a positive electrode for a lithium secondary battery comprising:
positive electrode 7 including a current collector 1 and active material layer 3 (Fig. 1); 
negative electrode including a current collector and active material (para 0063);
separator between the positive electrode and the negative electrode (para 0091);
wherein the positive electrode 7 includes coating layer 5 formed on the active material layer 3 (Fig. 1).
A thickness of the coating layer in an embodiment may be 2 µm to 4 µm (para 0046). Figure 1 to Jeon is provided below.

    PNG
    media_image1.png
    473
    467
    media_image1.png
    Greyscale

Regarding claim 2, Jeon discloses the coating material for the positive electrode is coating layer is different from the active material base layer (Fig. 3).
Regarding claim 5, Jeon discloses the cathode base material includes a lithium-based oxide (para 0095) and the coating layer includes LiFePO4 (para 0096).
Regarding claim 6, Jeon discloses LiNi0.6Co0.2Mn0.2O2 and LiNi0.6Co0.2Al0.2O2 (para 0095).
Regarding claim 8, Jeon discloses the particle size of the coating particle is less than the size of the active material particle (Fig. 3).
Regarding claims 9 and 11, unless a physical or characteristic distinction can be made between artificial graphite and natural graphite, claim 11 is interpreted as graphite on graphite. Accordingly, Jeon discloses negative active material including natural graphite and artificial graphite (para 0065) and a negative electrode comprising graphite (para 0099), wherein an arbitrary thickness of the top layer of the graphite negative electrode may be viewed as the coating layer and the bulk as the base layer.
Claims 1, 2, 9, 10, 13, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirano et al. (JP 2013-073924), machine translation.
Regarding claims 1, 9, and 13, Hirano discloses a negative electrode for a lithium ion secondary battery comprising:
positive electrode 1 including a current collector and active material layer (Fig. 2); 
negative electrode 2 including a current collector 10 and active material 11 (Fig. 2);
separator 3 between the positive electrode 1 and the negative electrode 2 (Fig. 2);
wherein the negative electrode 2 includes protective layer 12 (coating layer) formed on the active material layer 11 (Fig. 1).
A thickness (L) of the coating layer in an embodiment may be 5 µm, 8 µm, or 10 µm (Table 1, bottom p. 8 translation). Figure 1 to Hirano is provided below.

    PNG
    media_image2.png
    413
    768
    media_image2.png
    Greyscale

Regarding claims 2 and 10, Hirano discloses the active material is graphite and the coating materials is LTO (Table 1, bottom p.7 translation).
Regarding claim 14, Hirano discloses the particle size of the coating layer is less than the active material (Table 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2020/0075955) in view of Hu et al. (Nature Communications 4:1687, 2013).
Regarding claim 7, Jeon does not teach graphene.
Hu, directed to LiFePO4 for lithium ion battery, teaches graphene-modified LiFePO4 (title).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further comprise graphene because graphene is highly conductive and assists in electron migration (abstract).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2020/0075955).
Regarding claim 12, Jeon further teaches carbon material and combinations thereof including hard carbon (para 0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date to select hard carbon and combinations thereof from the list recited.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2020/0075955) in view of Hirano et al. (JP 2013-73924).
Regarding claim 15, Jeon does not further teach the anode includes a coating layer.
Hirano, directed to a negative electrode for a lithium ion secondary battery, teaches a coating layer as presented above for claim 9. Together, the thickness of the coating layers are less than 40 µm.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have an anode coating layer to ensure safety, internal short circuit protection without reducing high output of a battery and a high capacity, capacitance characteristics (p. 3, Advantage of the Invention).
Regarding claim 16, Jeon teaches LFP (Fig. 3) and Hirano teaches LTO (Table 1).
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLOS BARCENA/Primary Examiner, Art Unit 1723